DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, Line 4, “supplied by first phase” should be “supplied by a first phase”. 
Claim 12, line 4, “supplied by the phase” should be “supplied by the phases”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 14, 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, claim 14 recites “wherein the switching circuit is coupled to the opposing phases of the three-phase power system that are not supplying the primary winding to change the phase angle of the phase supplying the primary winding”. This claim is unclear and indefinite because the claims are unclear in regards to what the “opposing phases” of the three-phase power system are. By reciting thee phase system it is clear that there are only three phases therefore it is possible to assume that the “opposing phases” are one or more of the three phases in the three phase system. However, because the claims do not specifically point out which phases these are the claim is rejected as being indefinite. For examination purposes the Examiner has taken the interpretation that the opposing phases are the second and third phase because of what was recited in claim 1. The claims should be amended to properly recite what the Applicant regards as the invention. 

Regarding claim 12, claim 12 recites, inter alia, “a stackable isolated voltage optimization module (SIVOM) coupled to each phase of a three-phase power system, where each SIVOM comprises”, This claim is confusing because the claim does not explicitly recite there are more than one SIVOMs but seems to imply it without properly reciting it. The claims should be amended to properly recite that there are more than one SIVOMs and each of the SIVOMs comprise such as using language “a plurality of”. For examination purposes the Examiner has taken the interpretation that the claim means there is more than one SIVOM. Claims 13-15 and 17-20 depend upon claim 12 therefore inherit the deficiencies of claim 12 and are also rejected under 35 USC § 112(b). Claim 16 is not rejected under 35 USC § 112(b) because the language found in claim 16 remedies the issue presented in claim 12.

Regarding claim 15, claim 15 recites, inter alia, “another SIVOM coupled to each phase of the three-phase power system, wherein one of the SIVOM of each phase”. This claim is confusing and vague due to the language of “another SIVOM”. Claim 15 depends upon claim 12 which does not specifically recite another SIVOM or other SIVOM which makes it confusing in terms of which SIVOM is being referred to in claim 15. For examination purposes the Examiner has taken the interpretation that the system has two SIVOMs and while the first SIVOM is doing a buck/boost operation the second SIVOM is adjusting the phase angle.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kappenman (US 5461300).
Regarding claim 1, Kappenman teaches a stackable isolated voltage optimization module (SIVOM) (Figure 1; Claim 1), comprising: a transformer (Figure 1 Component 18) having a turns ratio (Col. 8 Lines 39-44 “Selecting the taps through which the line current flows effectively varies the turns ratio between the exciting winding and the regulating winding”; the exciting windings are a primary winding and regulating windings are a secondary winding) between a primary winding (Figure 1 Component 20 which comprises Components 21, 22 and 23) and a secondary winding of the transformer (Figure 1 Components 30, 31 and 32), where the primary winding is configured to be supplied by first phase (Figure 1 Component A which is the first phase) of a three-phase power system (Figure 1 Components A, B and C form a three phase system; Col. 7 Lines 5-37 show that A, B and C are phases of the system); a switching circuit (Figure 1 Components 40) configured to energize the secondary winding with a voltage provided from the three-phase power system or short the secondary winding (Abstract “Each exciting winding induces a voltage on the corresponding pair of regulating windings.  To provide a selected phase shift, the controller actuates the switching assembly in response to a transient event to add a voltage induced on the regulating windings to the line voltage”; Claim 1); and a connection block (Figure 1 Components 50+57+58+54+53+41+42 in combination form a connection block) configured to couple the switching circuitry to the first phase and a neutral of the three-phase power system, or to second and third phases of the three-phase power system (Figure 1 Component 50 controls the switching to couple the switching circuitry to the first phase and a neutral or to the second and third phases; Col. 9 Lines 27-41).

Regarding claim 4, Kappenman teaches all the limitations of claim 1. Kappenman further teaches wherein energizing the secondary winding with a voltage from the second and third phases of the three-phase power system adjusts power flow by changing a phase angle of the first phase (Energizing the regulating winding, the secondary windings, with a voltage from the phase B and phase C of the three-phase power system adjusts power flow by changing a phase angle of the phase A through the source; figure 2, column 5, line 64- column 6, line 15, column 8, lines 19-30).

Regarding claim 9, Kappenman teaches all the limitations of claim 1. Kappenman further teaches wherein the switching circuit comprises thyristors in a bridge configuration (Figure 1 Components 40 comprise thyristor switches 49 which are in a bridge configuration).

Regarding claim 10, Kappenman teaches all the limitations of claim 1. Kappenman further teaches a controller configured to control switching of the switching circuitry to energize the secondary winding (Figure 1 Component 50).

Claims 12, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sadwick (US 2015/0365003).
Regarding claim 12, Sadwick teaches a system (Figure 14; Abstract), comprising: a stackable isolated voltage optimization module (SIVOM) (Figure 14 Components 1406+1410+1414 and 1408+1412+1416) coupled to each phase of a three-phase power system (Figure 14 Components 1406 and 1408 are coupled to Component 1402 which is a 3 phase power system), where each SIVOM comprises: a transformer comprising a primary winding supplied by the phase coupled to that SIVOM (Figure 14 Component 1410/1412 is a transformer and all transformers have a primary and secondary winding at least; Component 1410/1412 primary winding is coupled to the phases through Components 1404 and 1406); and a switching circuit (Figure 14 Component 1406/1408) configured to boost or buck a voltage or change a phase angle of the phase coupled to that SIVOM by energizing a secondary winding of the transformer with a voltage provided from the three-phase power system (Component 1406/1408 is configured to boost or buck a voltage received from Component 1402 and that voltage is then energized on a secondary winding, inherently present in the transformer Component 1410/1412, with a voltage provided from the three-phase AC input Component 1402; Figure 14, Paragraph 0125).

Regarding claim 13, Sadwick teaches all the limitations of claim 12. Sadwick further teaches wherein the switching circuit is coupled to the phase supplying the primary winding and a neutral of the three-phase power system to boost or buck the voltage of that phase (Component 1406/1408 is configured to boost or buck a voltage received from Component 1402 and that voltage is then energized on a secondary winding, inherently present in the transformer Component 1410/1412, with a voltage provided from the three-phase AC input Component 1402; Figure 14, Paragraph 0125).

Regarding claim 16, Sadwick teaches all the limitations of claim 12. Sadwick further teaches a plurality of stacked SIVOMs (Figure 14 Components 1406+1410+1414 and 1408+1412+1416) coupled to each phase of the three-phase power system (Figure 14 Components 1406+1410+1414 and 1408+1412+1416 are each coupled to all the phases of Component 1402), wherein the plurality of stacked SIVOMs are configured to cumulatively boost or buck the voltage or change the phase angle of the phase coupled to the plurality of stacked SIVOMs (Figure 14 Components 1406 and 1408; Paragraph 0125).

Regarding claim 18, Sadwick teaches all the limitations of claim 16. Sadwick further teaches wherein the three-phase power system is an output of a transformer supplying industrial loads (Paragraph 0152 “the load and even the output of the load should, for example, but not limited to, the load being a grid connection, power supply or supplies or drivers for lighting, heating, cooling, air conditioners, HVAC in general, motors”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kappenman (US 5461300) in view of Wacknov (US 6232742).
Regarding claim 5, Kappenman teaches all the limitations of claim 4. Kappenman does not teach wherein the voltage from the second and third phases is 90 degrees out of phase with a voltage of the first phase.
Wacknov teaches a system (Figure 3), comprising: a first phase, a second phase and a third phase (Figure 3 Components A, B and C) wherein the voltage from the second and third phases is 90 degrees out of phase with a voltage of the first phase (Claim 4 “driving a single-phase motor, the voltage phase between the first and second phase voltages is -90 degrees and the voltage phase between the first and third phase voltages is +90 degrees”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Kappenman to incorporate having the phases out of phase .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kappenman (US 5461300) in view of Ranstad (US 2009/0129124).
Regarding claim 6, Kappenman teaches all the limitations of claim 1. Kappenman does not teach wherein the transformer is a coaxial winding transformer (CWT).
Ranstad teaches a transformer structure (Figures 3, 5 and 6), wherein the transformer is a coaxial winding transformer (Paragraph 0035 “two groups of at least two secondary windings and the associated closed magnetic cores can be arranged as coaxial stacks in two substantially parallel legs of the transformer”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Kappenman to incorporate having a CWT as taught by Ranstad. The advantage of this design is that coaxial winding transformers provide more surface area available to extract heat compared to conventional transformers which allows for better cooling of the core thus reducing losses associated with the transformer. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sadwick (US 2015/0365003) in view of Lof (US 2003/0011348).
Regarding claim 19, Sadwick teaches all the limitations of claim 12. Sadwick does not teach wherein the three-phase power system is an output of a transformer supplying a meshed grid.
Lof teaches a system (Figure 1), wherein a three-phase power system is an output of a transformer supplying a meshed grid (Claims 32 and 34). 
.

Allowable Subject Matter
Claims 2-3, 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein energizing the secondary winding with a voltage from the first phase and the neutral of the three-phase power system boosts or bucks the voltage of the first phase without affecting phase angle of the first phase. Claim 3 depends upon claim 2.

Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the primary winding of the CWT comprises an oval-shaped split-tube configured to be connected to the first phase, and turns of the secondary winding are disposed within the oval-shaped split-tube.

Regarding claim 8, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the transformer is a toroidal transformer (TT) with the primary winding comprising a main conductor passing through a toroidal core and the secondary winding comprising turns wrapped around the toroidal core.
Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the controller is further configured to control switching of the connection block to couple the switching circuitry to the first phase and neutral of the three-phase power system, or to second and third phases of the three-phase power system. 

Claims 14, 15, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the switching circuit is coupled to the opposing phases of the three-phase power system that are not supplying the primary winding to change the phase angle of the phase supplying the primary winding.

Regarding claim 15, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests another SIVOM coupled to each phase of the three-phase power system, wherein one of the SIVOM of each phase boosts or bucks the voltage and the other SIVOM adjusts the phase angle.

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a master controller configured to maintain output voltages of the plurality of stacked SIVOMs coupled to each phase of the three-phase power system by individually controlling operation of the stacked SIVOMs.

Regarding claim 20, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the transformer is a coaxial winding transformer (CWT) comprising an oval-shaped split copper tube forming the primary winding, where the secondary winding comprises a multi-turn winding surrounded by the oval- shaped split copper tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 7791321) teaches a coupled inductor multi-phase buck converter. 
Lacey (US 2014/0153144) teaches an industrial ground fault circuit interrupter with a bypass switch. 
Dickens (US 4583068) teaches a low profile magnetic structure in which one winding acts as support for second winding.
Divan (US 2014/0319910) teaches a dynamic power flow controller. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                                    Supervisory Patent Examiner, Art Unit 2839